Citation Nr: 1524105	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a traumatic brain injury (TBI). 

3.  Entitlement to service connection for post-concussive headaches.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978, April 1984 to July 1984, and March 1986 to March 1989, with additional military support in a civilian capacity.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

The Veteran testified at a videoconference hearing before the Board in September 2014.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the September 2014 hearing before the Board, the Veteran reported treatment at the Naval Hospital of Philadelphia for a car accident and a mugging in 1987 and at the Army Hospital at Fort Riley in 1977 for another motor vehicle accident.  The hospitals should be contacted to see if any records from that time period are still available.  
Additionally, the Veteran reports that he was put on limited duty after these incidents.  The Veteran's representative in a May 2014 statement asserted that although numerous attempts to obtain the Veteran's service treatment records were made and were unsuccessful.  No attempts were made to request the Veteran's personnel file.  The representative believes that a separate search for personnel records is necessary.

Finally, the Veteran was afforded a VA examination in June 2013.  The examiner attempted to provide a nexus opinion regarding the Veteran's TBI and PTSD; however, she combined the Veteran's experiences on active duty with his experiences during his civilian service.  Therefore, the Board finds that a clarification and additional opinion is necessary to ensure an accurate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the file any service personnel records.  All efforts to obtain these records should be documented in the claims file.

2.  Attempt to obtain and associate with the file any records from the Army Hospital at Fort Riley, Kansas from 1977.  All efforts to obtain these records should be documented in the claims file.

3.  Attempt to obtain and associate with the file any records from the Naval Hospital in Philadelphia, Pennsylvania from 1987.  All efforts to obtain these records should be documented in the claims file.

4.  Then return the claims file to the June 2013 examiner for further comment.  The examiner should review the claims file, specifically any records obtained since the prior VA examination, and note that the Veteran was on active duty from July 1975 to August 1978, April 1984 to July 1984, and March 1986 to March 1989.  Given these dates, the examiner should answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD or depression was manifested in or caused by the Veteran's active service, specifically July 1975 to August 1978, April 1984 to July 1984, and March 1986 to March 1989.  The examiner should specifically address the effects of the Veteran's military service versus his civilian service.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) that led to the PTSD.

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's TBI was manifested in or caused by the Veteran's active service, specifically July 1975 to August 1978, April 1984 to July 1984, and March 1986 to March 1989.  The examiner should specifically address the effects of the Veteran's military service versus his civilian service.  

A complete rationale for any opinion offered should be provided.  If an additional examination is required for the examiner to sufficiently address these questions, then a new examination should be afforded.  

5.  Should a new VA examination be found necessary, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection for any of the disabilities on appeal is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




